The proposed amendment to Article X of the Florida Constitution is correctly copied in the opinion of Mr. Justice WHITFIELD in the companion case to this entitled Gray as Secretary of State v. Winthrop.
The proposed amendment is to the Homestead and Exemptions Article of the Constitution and is designed to exempt to every head of a family who is a citizen of and resides in this State from all taxation, except special assessments, the homestead as defined in Article X up to the valuation of five thousand dollars.
In other words, whereas under the Homestead and Exemptions Article of the Constitution there is now exempt to the head of a family residing in this State from forced *Page 717 
sale under process of any court the homestead as therein defined, the proposed amendment is designed to further exempt that homestead up to the value of five thousand dollars from all taxation except for special assessments for benefits.
Under the Constitution as it exists now the homestead of the head of a family residing in this State as defined in the Constitution is exempt whatever may be its value from forced sale under court process to satisfy a private debt. The proposed amendment is designed to further exempt such homestead up to the value of five thousand dollars from public debt or taxes.
Why the people of the State of Florida may not have such a Constitution if they desire it is not shown by any brief or argument in the two cases before this Court now being considered. Indeed it is doubtful if the able counsel who appeared in this case in opposition to the will of the people as expressed by the resolution adopted by the Legislature can find in their store of legal technicalities or their fund of legal and political information any formula, rule or principle of even exiguous strength or proportions for such an explanation.
The argument against the submission of the proposed amendment rests upon the hypothesis that the holders of certain county, municipal or district bonds may find that the revenue-producing capacity of the debtor community will be so reduced as to impair the ability of the creditors to enforce their claims against some city, county or district growing out of bond issues by such communities and held by the purchasers of such bonds.
When the bondholders are confronted by any such condition and it is made to appear that the exemption interferes with the obligation of the contracts for debt payments *Page 718 
held by them it will be time to decide whether the exemption is effective to exempt the particular property from its due proportion of taxes for debt service imposed upon the homestead property by the bond issue.
It may be admitted for the argument that a bond issued by a taxing unit of the State for money borrowed constitutes a contract between the community issuing the bond and the owner of it and that the taxing powers of the community shall be exerted to raise funds sufficient to repay the loan, but it by no means follows that because a certain class of theretofore taxable property is by the proposed amendment exempt from taxation to a homestead owner that such exemption obstructs, hinders or impairs the debtor community or district in its revenue-collecting ability to the point where the obligation of the creditor's contract represented by his bond is ipso facto
impaired or the value of his contract lessened. The assumption is purely gratuitous as non constat, but the revenues derived from taxes on other property are ample to care for all debt service.
A city or town may at any time destroy the balance of its budget by its seemingly unrestricted and unreviewable power of increasing its so-called necessary governmental expenses and super-municipal and wasteful extravagances, and then set up the impairment of its revenue-collecting capacity for debt service by the passage of the amendment, but such arbitrary authority if, indeed, any such authority exists in law, is not a superior power to that of the people in their sovereign capacity and power to adopt a Constitution exempting to a homestead owner his homestead to a reasonable value from all taxation.
There is no political revisory power in the Court, and it is going far afield in that direction when the Court undertakes to restrain the people of a State from adopting a Constitution exempting a certain class of property from taxation *Page 719 
when such proposition does not upon its face violate some delegated authority which the State has granted by the Federal Constitution to the Federal Government.
The case of Edwards v. Kearzey, 96 U.S. 595, 24 L. Ed. 793, was one in which it was held that a constitutional exemption of certain personal and real property to the owner of a homestead adopted after a debt had been contracted by the owner of the property when such property was subject to sale under judicial process to satisfy the debt did not protect the property against sale to satisfy the debt. The principle applied was that a remedy subsisting in a State when and where a contract is made and is to be performed is a part of its obligation and any subsequent law of the State which so affects that remedy as substantially to impair and lessen the value of the contract is forbidden by the Constitution and is void.
Assuming that the principle is applicable to the holders of bonded indebtedness issued by certain counties and municipalities and taxing districts and in a given case the proposed exemption from taxation would not be effective in the particular county, municipality or district whose revenue would be so weakened as to impair and lessen the value of its outstanding bonds, it would nevertheless be effective in all other counties, municipalities and districts which have no outstanding contractual obligations which could be impaired or lessened by such exemption.
It is a curious doctrine which prevents the people of a State from having a Constitution such as proposed because one town or city or taxing district in the State may be so overburdened with debt as that the exemption would impair its income from taxes for debt service while the remaining cities, counties and districts of the State would be *Page 720 
unaffected by such diminution of its revenues so far as its public debt is involved.
Many bonds were issued in this State by cities and towns, counties and taxing districts, prior to the general election of 1934 when the Constitution provided that the Legislature should prescribe such regulations as "shall secure a just valuation ofall property both real and personal except such property as may be exempted by law for municipal, educational, literary, scientific, religious or charitable purposes." Yet at the general election in 1924 the people adopted an amendment to the Constitution empowering the Legislature to provide a special rate on intangible property and that it should not exceed five mills on the dollar of the assessed valuation of such property.
It might just as reasonably have been said in that matter that the singling out of and separating of that particular class of property from all property real and personal and favoring it with an exemption from taxes above a rate of five mills on the dollar was a discrimination in favor of that species of property and an impairment of the revenue-collecting capacity of the various cities, counties and districts to the disadvantage or embarrassment of their creditors and a lessening of the value of their contracts, but no protest was heard on that score either from the homestead owner or the people whose holdings of intangible securities were nil or at least negligible, while as to the owner of such species of property with its interest-bearing and dividend-bearing feature the amendment was presumably wholly acceptable.
I agree that the injunctions should not have issued and the order allowing them should be reversed because the adoption of the proposed amendment is a political matter solely within the judgment of the people as to its wisdom *Page 721 
and expediency, because the question presented is not a justiciable one as it is purely speculative and that the Court's interference is equivalent to a judicial revision of a proposed Constitution. In none of those matters do I conceive that the Court has any power to direct, control or modify the will of the people as expressed by their chosen representatives acting in the capacity of agent of the people in the proposition to amend the Constitution.